UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Thomas S. White Dechert LLP Thomas White International, Ltd. 1treet, N.W. 440 South LaSalle Street Washington, D.C. 20006 Chicago, Illinois 60605-1028 (Name and address of agent for service) (312) 663-8300 Registrant’s telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2014 Item 1. Schedule of Investments. THOMAS WHITE INTERNATIONAL FUND Investment Portfolio(Unaudited) July 31, 2014 Country Issue Industry Shares Value (US $) COMMON STOCKS (95.1%) AUSTRALIA (2.8%) Aurizon Holdings Limited + Transportation $ Australia and New Zealand Banking Group Limited + Banks Suncorp Group Limited + Insurance AUSTRIA (0.5%) OMV Aktiengesellschaft + Energy BELGIUM (0.9%) UCB S.A. + Pharmaceuticals, Biotechnology & Life Sciences BRAZIL (1.9%) Cia de Saneamento Basico do Estado de Sao Paulo Utilities Embraer S.A. Capital Goods Petroleo Brasileiro SA Petrobras Energy CANADA (7.3%) Alimentation Couche-Tard Inc. - Class B Retailing Canadian National Railway Company Transportation Canadian Oil Sands Limited Automobiles & Components Canadian Pacific Railway Limited Transportation Husky Energy Inc. Energy Magna International Inc. Automobiles & Components Methanex Corporation Materials Royal Bank of Canada Banks CHINA (4.4%) Baidu, Inc.ADR * Software & Services Bank of China Limited - H Shares + Banks Hollysys Automation Technologies Ltd. * Technology Hardware & Equipment Lenovo Group Limited #+ Technology Hardware & Equipment PICC Property and Casualty Company Limited + Insurance Tencent Holdings Limited + Software & Services WuXi PharmaTech (Cayman) Inc.ADR *# Pharmaceuticals, Biotechnology & Life Sciences DENMARK (0.8%) DSV A/S + Transportation FINLAND (1.2%) Sampo Oyj + Insurance FRANCE (5.4%) BNP Paribas + Banks Christian Dior + Consumer Durables & Apparel Compagnie Generale des Etablissements Michelin + Automobiles & Components Eiffage + Capital Goods Societe Generale + Banks Sodexo S.A. + Consumer Services Technip SA + Energy GERMANY (7.8%) BASF SE + Materials Bayer Aktiengesellschaft + Materials Bayerische Motoren Werke Aktiengesellschaft + Automobiles & Components Continental Aktiengesellschaft + Automobiles & Components Deutsche Telekom AG + Telecommunication Services E.ON SE + Utilities Fresenius SE & Co KGaA + Health Care Equipment & Services SAP AG + Software & Services Wincor Nixdorf Aktiengesellschaft + Technology Hardware & Equipment HONG KONG (5.9%) Beijing Enterprises Holdings Limited + Capital Goods China Unicom (Hong Kong) Limited + Telecommunication Services Haier Electronics Group Co., Ltd. + Consumer Durables & Apparel Hutchison Whampoa Limited + Capital Goods Techtronic Industries Company Limited + Consumer Durables & Apparel INDIA (2.0%) Infosys Limited ADR # Software & Services Power Finance Corporation + Diversified Financials INDONESIA (1.6%) Indofood Sukses Makmur Tbk PT + Food, Beverage & Tobacco PT Astra International Tbk + Automobiles & Components PT Bank Mandiri (Persero) Tbk. + Banks ITALY (1.5%) Intesa Sanpaolo S.p.A. + Banks Mediobanca S.p.A. + Diversified Financials JAPAN (13.6%) Astellas Pharma Inc. + Pharmaceuticals, Biotechnology & Life Sciences Hitachi, Ltd. + Technology Hardware & Equipment ITOCHU Corporation + Capital Goods Japan Tobacco Inc. + Food, Beverage & Tobacco JFE Holdings, Inc. + Materials JGC Corporation + Capital Goods Kansai Paint Co., Ltd. + Materials Nissan Motor Co., Ltd. + Automobiles & Components Nomura Holdings, Inc. + Diversified Financials ORIX Corporation + Diversified Financials Resona Holdings, Inc. + Banks Ricoh Company, Ltd. + Technology Hardware & Equipment Sega Sammy Holdings Inc. + Consumer Durables & Apparel Sekisui House, Ltd. + Consumer Durables & Apparel Seven & I Holdings Co., Ltd. + Food & Staples Retailing Sundrug Co., Ltd. + Food & Staples Retailing Tokio Marine Holdings, Inc. + Insurance MALAYSIA (1.7%) AMMB Holdings Berhad + Banks Axiata Group Berhad + Telecommunication Services Genting Berhad + Consumer Services MEXICO (1.3%) Alfa, S.A.B. de C.V. - Class A Capital Goods Grupo Financiero Banorte, S.A.B. de C.V. Banks NETHERLANDS (1.3%) ING Groep N.V. *+ Diversified Financials Randstad Holding nv + Commercial& Professional Services NORWAY (2.6%) Statoil ASA #+ Energy Storebrand ASA *+ Insurance Telenor ASA + Telecommunication Services RUSSIA (1.2%) Lukoil OAO GDR + Energy SINGAPORE (1.3%) Keppel Corporation Limited + Capital Goods United Overseas Bank Limited + Banks SOUTH AFRICA (2.4%) FirstRand Limited + Diversified Financials Remgro Limited + Diversified Financials Sasol Limited + Energy SOUTH KOREA (2.3%) Hyundai Motor Company + Automobiles & Components Korea Electric Power Corporation + Utilities SK Hynix Inc. *+ Semiconductors & Semiconductor Equipment SK Telecom Co., Ltd. + Telecommunication Services SPAIN (4.0%) Banco Santander, S.A. + Banks CaixaBank, S.A. + Banks Enagas, S.A. + Utilities Grifols, S.A. + Pharmaceuticals, Biotechnology & Life Sciences SWEDEN (1.7%) Securitas AB + Commercial& Professional Services Swedbank AB - Class A + Banks SWITZERLAND (3.0%) Aryzta AG #+ Food, Beverage & Tobacco Credit Suisse Group AG + Diversified Financials Roche Holding AG + Pharmaceuticals, Biotechnology & Life Sciences TAIWAN (1.3%) Cheng Shin Rubber Industry Co., Ltd. + Automobiles & Components Taiwan Semiconductor Manufacturing Company Ltd. ADR # Semiconductors & Semiconductor Equipment THAILAND (1.2%) Krung Thai Bank Public Company Limited + Banks PTT Exploration and Production Public Company Limited + Energy TURKEY (1.0%) Koc Holding A.S. + Capital Goods UNITED KINGDOM (11.2%) BHP Billiton Plc + Materials BP p.l.c. + Energy British American Tobacco p.l.c. + Food, Beverage & Tobacco Next PLC + Retailing Prudential Public Limited Company + Insurance Rolls-Royce Holdings PLC + Capital Goods Smith & Nephew PLC + Health Care Equipment & Services Subsea 7 S.A. + Energy WH Smith PLC + Retailing Total Common Stocks (Cost $747,758,634) PREFERRED STOCKS (2.9%) BRAZIL (1.0%) Banco Bradesco S.A. Banks GERMANY (1.9%) Henkel AG & Co. KGaA + Household & Personal Products Total Preferred Stocks (Cost $21,800,020) SHORT TERM INVESTMENTS (3.1%) HELD AS COLLATERAL FOR SECURITIES LENDING MONEY MARKET FUND (3.0%) Northern Institutional Liquid Asset Portfolio, 0.06% (a) U.S. GOVERNMENT OBLIGATIONS (0.1%) Principal Amount U.S. Treasury Notes: 0.250% due 08/31/2014 $ 0.250% due 02/28/2015 Total Short Term Investments (Cost $27,625,774) Total Investments % (Cost $797,184,428) $ Other Assets, Less Liabilities )% ) Total Net Assets: % $ * Non-Income Producing Securities # All or a portion of securities on loan at July 31, 2014 + Fair Valued Security (a) 7-day yield ADR - American Depositary Receipt GDR - Global Depositary Receipt Industry classications shown in the Investment Portfolio are based off of the Global Industry Classification Standard (GICS®). GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at July 31, 2014 was as follows^: Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ^ Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2014 (Unaudited) Securities listed or traded on a recognized national or foreign stock exchange or NASDAQ are valued at the last reported sales price on the principal exchange on which the securities are traded. NASDAQ National Market securities are valued at the NASDAQ official closing price. Over-the-counter securities and listed securities for which no closing sale price is reported are valued at the mean between the last current bid and ask price. Securities for which market quotations are not readily available are valued at fair value as determined by management and approved in good faith by the Board of Trustees. As of July 31, 2014, all securities within the Fund's porfolio were valued at the last reported sales price on the principal exchange on which the securities are traded and adjusted by a fair value factor when necessary and as further described below. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for changes in value that may occur between the close of the foreign exchange and the time which Fund shares are priced. Short term investments are valued at original cost, which combined with accrued interest, approximates market value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. In determining fair value, the Fund uses various valuation approaches. A three-tiered fair value hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by generally requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund's assumptions about the inputs market participants would use in pricing the asset or liability based on the best information available in the circumstances. The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the inputs used, as of July 31, 2014, in valuating the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks Australia $
